DANIELs, J.:
It does not appear by the order made at the Special Term in Albany, on what ground the court, on a mere motion in an action pending in that c'ounty, vacated and set aside an order made in another action in the county of New York. But a passage contained in the opinion of the learned justice holding the term, indicates it to have been done because the preceding appointment was considered collusive. That passage is as follows: “ The appointment in the Wilson case is on its face formal and regular; still the circumstances attending it are so suspicious, that I strongly, think it was collusive and friendly to avoid the judgment in this case.” If the eoui't were governed, as it now should be deemed to have been, by that conclusion, then the order made by it had proper legal ground for its support. Eor a collusive or fraudulent proceeding, even though judicial in its nature, cannot be maintained, but it may be assailed and disregarded whenever and wherever it may be legally brought in question. (State of Michigan v. Phœnix Bk., 33 N. Y., 9.) There seems to have been no other proper reason why the court should nullify and disregard the order of another co-ordinate tribunal having the same authority over the subject-matter of the litigation as it had itself. And in deference to its proceedings, as the report of the referee supplied facts supporting that view, it may be assumed that the direction was given *260because the first order was regarded as collusive. This inference is confirmed by the circumstance that it could not consistently have been placed on any other ground. For if it should have been vacated as simply improvident or erroneous, it was the province of the court making it to determine that point. And that could have been done on the application of the plaintiff in the first action, by which leave might have been secured to make himself, a party to the proceeding for that purpose. (Gould v. Mortimer, 26 How. Pr., 167.)
The evidence upon which the reféree reported the facts found by him may have been slight, so far as it contributed to the conclusion that the order was collusive. But even slight evidence will sustain the adjudication of a competent court, as long as it remains unre-versed. It is sufficient for that purpose that the court is required to decide whether the fact contended for has been established by means of it. And if it decides that it has, the formal adjudication cannot be collaterally questioned because another tribunal may consider the evidence supporting it insufficient for that purpose. A court may err, as it often must, in its conclusions, but under ordinary circumstances that can be no good reason for wholly disregarding its decisions. When jurisdiction of the parties and of the subject-matter has been lawfully and regularly secured, an erroneous determination' will be valid and binding as long as it may be allowed to remain unreversed.
The notice of the motion served gave the court j urisdietion over the parties receiving it. And the evidence which the referee returned with his opinion or statement of facts, so far completed it as to extend it over the subject-matter. And that was sufficient to render the order valid against any proceeding on behalf of the first receiver to enjoin and restrain its operations. (People v. Brennan, 10 S. C. [3 Hun], 666.)
The evidence returned by the referee may not have been legally complete for the purpose of maintaining the decision of the court, that the order first made was collusive. But even if it were not, the course pursued was not the appropriate one for its correction. That should be done by an appeal, on which it could be as fully considered as it was at the Special Term, and not by an effort to restrain and enjoin the proceedings provided for by it, in a col*261lateral manner. If the order had been made which was applied for at chambers, its effect would have been to practically annul the one which had been made by the Special Term at Albany. For no substantial difference exists between an order which vacates another altogether, and one perpetually enjoining its use and enforcement.
It is the practice of courts of justice, in the orderly course of their proceedings, to avoid the unseemly conflicts which that practice would not fail to produce. For that reason an ample remedy by way of appeal has been provided,, which will generally prove sufficient to insure the correction of all orders made upon evidence too slender to sustain them. It is not designed to intimate that such was the state of the evidence before the court that made the order assailed. But if that shall be found to be the case, the error should be corrected by an appeal, and not by a collaterally hostile proceeding, carried on before another tribunal.
The order appealed from was right, and it should be affirmed, with ten dollars costs besides disbursements.
Davis, P. J., and Brady, J., concurred.
Ordered accordingly.